Exhibit 21.1 List of Subsidiaries of the Registrant Name Jurisdiction 1. Marchex Paymaster, LLC Delaware 2. goClick.com, Inc. Delaware 3. Marchex, LLC Delaware 4. Marchex Sales, LLC Delaware 5. Marchex CAH, Inc. Delaware 6. Marchex CA Corporation Nova Scotia 7. Marchex International, Ltd. Ireland 8. Marchex Voice Services, Inc. Pennsylvania 9. Marchex Europe Limited United Kingdom Jingle Networks, Inc. Delaware Archeo, Inc. Delaware Marchex Australia Pty Ltd. Australia MX Services Europe Ltd. United Kingdom
